Citation Nr: 0822389	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-41 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947, and he died in July 2003.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the appellant's claim for accrued 
benefits.  

The appellant was scheduled to testify at a hearing before a 
Veterans Law Judge at the Board in June 2008, but she failed 
to report for it.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for left knee replacement, and for bilateral 
pes planus, each evaluated as 30 percent disabling.  The 
combined schedular evaluation was 60 percent.

2.  The veteran had work experience as a boat mate, a boat 
captain, and in security.  He completed two years of college.  
He last worked in June 2001.

3.  The veteran's service-connected disabilities were not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.




CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability for accrued benefits purposes, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
notes that there is no letter complying with the VCAA that 
was sent to the appellant with regard to her accrued benefits 
claim.  However, a claim for accrued benefits is based on the 
evidence in the claims folder at the time of the veteran's 
death.  The Board notes that VA treatment records dated prior 
to or on the date of death are deemed to be in file.  Such 
records were obtained and are in the claims file.  Moreover, 
the appellant was an active participant in the claims process 
and attempted to submit medical evidence to support the 
claim.  However, there is no additional evidence that could 
be obtained to support the accrued benefits claim, and thus 
no prejudice will result from the Board adjudicating the 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2007).



Analysis 

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007).  The Board 
notes that 38 U.S.C.A. § 5121(a) was amended effective 
December 16, 2003, to remove the two year limitation on the 
receipt of accrued benefits.  However, the amendment to 38 
U.S.C.A. § 5121(a) is only effective for deaths occurring on 
or after December 16, 2003.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
In this case, the veteran died in July 2003. Therefore, the 
amended provision is not applicable.

A claim for accrued benefits must be filed within one year of 
the veteran's death. 38 C.F.R. § 3.1000(a), (c) (2007).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even if such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether the veteran was entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor advancing 
age may be considered.  

The veteran filed a claim for a total rating in May 2002.  He 
reported work experience as a boat mate, a boat captain, and 
as a guard.  He indicated that he had last worked in June 
2001.  He completed two years of college.  His last employer 
indicated that the veteran was out for an extended period of 
time due to eye surgery.

On the date the veteran filed his claim, he was in receipt of 
a temporary 100 percent evaluation following his left knee 
surgery, which remained in effect until October 1, 2002, when 
a 30 percent evaluation was assigned to his left knee.  
Effective February 12, 2003, the veteran was again awarded a 
temporary 100 percent rating based on another left knee 
surgery, which remained in effect until July 1, 2003.  The 
veteran died on July [redacted], 2003.  

Thus, the question presented is whether the veteran was 
unemployable due solely to his service connected disabilities 
for the periods from October 1, 2002 to February 12, 2003, 
and from July 1, 2003 until his death on July [redacted], 2003.

At the time of the veteran's death in July 2003, service 
connection was in effect for left knee replacement, evaluated 
as 30 percent disabling; and for bilateral pes planus, 
evaluated as 30 percent disabling.  The combined schedular 
evaluation was 60 percent.  The Board points out that, 
inasmuch as the veteran's only service-connected disabilities 
involve both lower extremities, he met the schedular 
requirements for a total rating set forth in 38 C.F.R. 
§ 4.16(a).  

The evidence supporting the appellant's claim includes her 
statements and some of the medical evidence.  In this regard, 
the Board acknowledges that the veteran underwent a left 
total knee replacement in August 2001.  The veteran was seen 
in August 2002 by the physician who performed the surgery, 
and it was noted that his postoperative course had been 
complicated by prolonged left knee stiffness, and that he was 
still having left knee pain.  He had difficulty ascending and 
descending stairs.  An examination revealed mild quadriceps 
atrophy and positive left knee effusion.  Range of motion was 
from 5 to 95 degrees.  The veteran was seen two weeks later 
and again reported persistent left knee pain, mostly medial.  
He described a sense of looseness at times.  The assessment 
was aseptic loosening of the left knee.  The examiner 
commented that with his current problems, the veteran was not 
fit for any type of duties that required any element of 
standing, walking, stair climbing, etc.  It was noted in 
March 2003, that the veteran had significant atrophy of the 
left thigh, and range of motion was from 0-90 degrees. 

The only findings concerning the veteran's pes planus were 
recorded on an April 2002 VA examination.  The veteran had 
prominent bilateral pes planus, with visible signs of painful 
motion with ambulation.  The veteran used arch supports, and 
his gait was abnormal.

The evidence against the appellant's claim includes the 
medical findings of record.  The Board points out that when 
he was seen by a private physician in March 2003, it was 
noted that the veteran had undergone an open arthrolysis the 
previous month, but that his postoperative recovery had been 
complicated by multiple relapses of his pulmonary problems.  
The veteran related at that time that his pre-operative pain 
had resolved, and that he had a generalized muscle ache 
sensation about the anterior aspect of the left knee.  The 
examiner assessed that there was slow improvement.  

VA outpatient treatment records disclose that the veteran was 
seen in April 2003.  It was reported that he was using oxygen 
continuously, 24 hours a day.  It was reported that the 
veteran was receiving home physical therapy.  The examiner 
stated that the veteran's walking ability was limited, due 
mostly to chronic obstructive pulmonary disease.  

The issue in this case is whether the veteran was capable of 
performing the acts required by employment during the periods 
when he was not in receipt of a 100 percent rating, from 
October 2002 to February 12, 2003 and from July 1, 2003 until 
his death.  During these time frames, there is no evidence 
addressing the level of his disability.  While an August 2002 
note indicated he was not fit for duties requiring standing, 
walking, or stair climbing, the veteran was still in receipt 
of a total rating at that time to account for such a 
limitation.  Such evidence also suggests that sedentary work 
was possible.  As for the period from July 1, 2003, there is 
no evidence addressing the level of his service-connected 
disabilities at that time.  Moreover, it is evident that 
nonservice-connected disabilities impacted his ability to 
work as he was in need of continuous oxygen due to his 
respiratory disorder.  In short, there is no competent 
medical evidence of record which was in VA's possession at 
the date of death demonstrating that the veteran was 
unemployable solely due to his service-connected disabilities 
during the periods in question.  While the appellant has 
submitted subsequent private medical opinions, such opinions 
cannot be deemed "in file" at the date of death and cannot 
be considered when deciding the accrued benefits claim.

In summary, the Board finds that the medical evidence of 
record at the date of death is of greater probative value 
than the statements of the appellant.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability, for accrued benefits purposes.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability for accrued benefits purposes is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


